El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El demandante en este caso interpuso recurso de apela-ción contra resolución de la Corte de Distrito de Gruayama de 29 de abril de 1919 que le negó la petición de que le con-cediera un injunction provisional mientras tramitaba su pleito.
*531El mismo día el secretario hizo constar en los autos qne había notificado esa resolnción a los ahogados de las partes y el domingo 11 de mayo de 1919 recibió el escrito de ape-lación del demandante qne radicó al día siguiente.
Presentada por el apelado moción para qne desestimemos el recurso por haber sido interpuesta la apelación después de los diez días qne para casos como el presente concede el No. 3º. del artículo 295 del Código de Enjuiciamiento Civil, la impugnó la parte apelante alegando que por residir su ahogado en Humacao recibió la notificación el 30 de abril, qne el día 10 envió por correo al Secretario de la Corte de Distrito de Gfuayama su escrito de apelación y que aunque fué radicada en los autos el día 12 de mayo por ser domingo el día en que la recibió el secretario su recurso estaba inter-puesto en tiempo porque existiendo entre Humacao y Grua-yama una distancia de treinta y seis millas, más o menos, tenía doce días en vez de diez para interponer su recurso de acuerdo con lo dispuesto en el artículo 322 del Código de En-juiciamiento Civil, preceptivo de que en los casos de remi-sión por correo de documentos, notificaciones y comparecen-cias la remisión queda cumplida al tiempo de hacerse el de-pósito en el correo pero que si dentro de determinado número de días después de hecho aquél la parte contraria tuviere qne ejercer un derecho o ejecutar un acto, el término dentro del cual hubiere de ejercerse el uno o ejecutarse el otro se en-tenderá ampliado un día por cada veinte y cinco millas que mediaran entre el lugar del depósito y el de la dirección, que no excederá de treinta días.
La cuestión propuesta por el apelante con referencia al artículo 322 citado ha sido ya resuelta por nosotros en el caso en reconsideración de Oronoz v. Montalvo, 20 D. P. R. 336, en el cual declaramos que no es aplicable a documentos o alegaciones de las partes enviadas a la secretaría de un tribunal para su radicación, los que surten sus efectos desde *532el momento en qne son recibidos por el secretario por correo o personalmente y qnedan radicados por él y qne cuando tales documentos los recibe el secretario por correo, el becho de que hayan sido depositados en el correo no equivale a su radicación en la corte, ni los efectos de radicación se retro-traen a la feclia en que fueron así depositados. El caso de McDonald v. Lee, 132 Cal. 253, fué resuelto en el mismo sentido.
Como el escrito de apelación en este caso fué recibido por el secretario y radicado .después de los diez días que el de-mandante tenía para establecer su recurso debemos deses-timarla.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.